Title: From John Quincy Adams to John Adams Smith, 19 June 1824
From: Adams, John Quincy
To: Smith, John Adams


				
					Sir—
					Washington 19 June 1824—
				
				The British Government have not yet consented to admit Consuls into their West India Colonies. An application in behalf of Mr Bartlett, with good recommendations, for an appointment as Commercial Agent in the Island of Trinidad, will be laid before the President, & if he thinks any such appointment there advisable, duly considered. I had many years ago a friendly & highly valued acquaintance with both Mr Bartletts parents & other of his family connections & for their sakes should be much gratified if it were in my power to serve him—I am with great respect, Dear Sir / Your very humble & obedt Servt.
				
					
				
				
			